Citation Nr: 0611864	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  96-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus of 
the left foot, with bunion and traumatic arthritis of the 
first metatarsophalangeal joint (hereinafter "left foot 
hallux valgus"), currently evaluated at 10 percent 
disabling. 

2.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the right foot, with bunion and traumatic 
arthritis of the first metatarsophalangeal joint (hereinafter 
"right foot hallux valgus"), on or after August 16, 2000.  

3.  Entitlement to a compensable rating for right foot hallux 
valgus prior to August 16, 2000.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1986 
to August 1993, to include service in the Persian Gulf.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jacksonville, 
Mississippi.  

The Board in November 1997 denied the appealed claims for 
increased ratings for claimed hallux valgus disorders, and 
for TDIU.  However, the veteran appealed that decision, and 
in May 1999 the United States Court of Appeals for Veterans 
Claims (Court) approved a Joint Motion for Remand to vacate 
the Board decision, for a contemporaneous medical 
examination, and for the Board to provide adequate reasons 
and bases to support its decisions.  The Board in February 
2000 remanded the case to comply with the requests of the 
Court-approved Joint Motion for Remand.

The Board in a July 2002 decision denied in part the hallux 
valgus claims on appeal, though granting a 10 percent 
evaluation for right foot hallux valgus effective from August 
16, 2000, and remanding the TDIU claim on appeal.  However, 
the veteran appealed that Board decision, and in March 2003 
the Court approved a Joint Motion for Remand to vacate those 
portions of that Board decision which denied increased 
evaluations for the veteran's hallux valgus disorders.  The 
Board in April 2005 accordingly remanded the case for 
development in compliance with the Joint Motion.  The Court 
had no jurisdiction over the July 2002 Board remand of the 
TDIU claim.  

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the appeal period prior to August 16, 2000, the 
veteran's right foot hallux valgus was essentially 
asymptomatic, without associated arthritis of the first 
metatarsophalangeal joint or any significant pain symptoms or 
other symptoms of impairment or disability.  

2.  For the appeal period beginning August 16, 2000, the 
right foot hallux valgus has been manifested by x-ray 
evidence of arthritis in the first metatarsophalangeal joint 
of the right great toe, a mild to moderate hallux valgus 
deviation of the right great toe towards the other toes.  Any 
associated pain is localized and not to a degree 
significantly disabling foot functioning.  No other 
functional limitation of the right great toe or associated 
functional impairment of the right foot is demonstrated.

3.  For the appeal period, the left foot hallux valgus has 
been manifested by x-ray evidence of arthritis in the first 
MTP joint of the left great toe and a marked hallux valgus 
deviation of the left great toe towards the other toes.  Any 
associated pain is localized and not to a degree 
significantly disabling foot functioning.  No other 
functional limitation of the left great toe or associated 
functional impairment of the left foot is demonstrated.



CONCLUSIONS OF LAW

1. Entitlement to a compensable disability rating prior to 
August 16, 2000 for hallux valgus with bunion of the first 
(great) toe of the right foot is not established. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5171, 5278, 5279, 5280 
(2001).

2.  On and after August 16, 2000, entitlement to a disability 
rating in excess of 10 percent for right foot hallux valgus 
with bunion and traumatic arthritis, is not established.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 
4.31, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010- 
5003, 5171, 5278, 5279, 5280 (2001).

3.  Entitlement to a disability rating in excess of 10 
percent for left foot hallux valgus with bunion and traumatic 
arthritis, is not established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.31, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5010-5003, 5171, 5278, 5279, 
5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By VCAA letters in March 2001, April 2004, November 2004, 
February 2005, and August 2005, the veteran was informed of 
the notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims here adjudicated.  The appealed 
rating actions and a statement of the case and supplements 
thereto further informed of the basis of review and of the 
evidentiary bases by which a grant of the claim could be 
allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  By the VCAA letters, the veteran was 
informed of evidence required to support his claim for 
increased evaluations for his right foot hallux valgus and 
left foot hallux valgus, and was informed of information and 
evidence that he should submit in furtherance of the claims.  
He was also by these letters informed of the assistance VA 
would provide in obtaining that evidence.  He was requested 
to submit any pertinent evidence in his possession, and was 
asked to provide information about all pertinent medical 
evidence including corresponding contact information.  He was 
informed that VA would then assist him by requesting relevant 
evidence.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed rating decision, and the noted statement of 
the case and supplemental statements of the case, the veteran 
was informed of development already undertaken, as well as 
evidence of record pertinent to his claim.  The most recent 
supplemental statement of the case addressing the claims here 
adjudicated, in June 2005, constituted a readjudication 
following appropriate VCAA notice and development assistance 
for the claims here adjudicated.  

The RO requested that the veteran inform of VA and private 
medical sources of evidence pertinent to his claims, but the 
veteran did not reply to those requests with information of 
any VA or private sources of treatment for his claimed 
disorder, and did not submit medical records supportive of 
his claims.  

Pursuant to the March 2003 Court-approved Joint Motion for 
Remand, VA was to conduct an examination of the veteran at a 
time of flare-up of his service-connected hallux valgus 
disorders.  However, the veteran was appropriately scheduled 
and notified for a VA examination to address his claimed foot 
disorders, but he called on the day of that examination 
scheduled for March 2005, informing that he could not keep 
the appointment due to swollen feet.  As the RO noted in its 
April 2005 supplemental statement of the case, it was 
precisely during a flare-up of claimed foot disability that 
the veteran was to be examined, and if the veteran refuses to 
be examined at the time of such a flare-up, then VA can 
hardly be expected to succeed in conducting an examination 
during a flare-up.  The Board notes in this regard that the 
duty to assist requires the veteran's cooperation, including 
his providing assistance in developing his claim in those 
circumstances when his assistance is required.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  As discussed above, 
the veteran was duly informed of his duty to assist in 
development of his claim.   

The veteran apparently attempted to a degree to rehabilitate 
the posture of the appealed increased rating claims vis-à-vis 
a rating examination, by submitting in June 2005 and July 
2005 statements to the effect that he cancelled and did not 
appear for the scheduled March 2005 examination because he 
did not then have a flare-up, rather than because his feet 
were then symptomatic.  In the July 2005 submitted statement, 
the veteran alleged that he had the attacks "four more" 
(sic) times per year, including most recently in July 2005, 
and further alleged that he tried to schedule an examination 
during the time of that July 2005 attack, but was 
unsuccessful, because he contacted VA but was told that it 
ordinarily took three to four weeks to schedule an 
examination.  The RO, in response to his July 2005 statement, 
sent the veteran a VCAA letter informing of assistance to be 
provided in support of the appealed claims, and requesting 
that the veteran provide medical evidence of increased 
severity of the claimed disabilities, inclusive of any 
records of examinations or tests, and any statements by 
doctors.  However, the veteran did not respond by providing 
any record of treatment during the purported flare-up of 
hallux valgus in July 2005, or any record of flare-up of 
hallux valgus at any other time.  As a follow-up to that 
development attempt, the RO in August 2005 attempted to 
contact the veteran by telephone.  The veteran referenced his 
appealed claims by a September 2005 letter requesting 
Decision Review Officer review, but did not then or 
thereafter address the evidentiary deficiencies created by 
his failure to present medical evidence of greater or 
increased disability associated with his hallux valgus, in 
furtherance of his appealed claims. 

The veteran's representative in its March 2006 Informal 
Hearing Presentation reverted to the veteran's original 
account of events surrounding the veteran's failure to appear 
for the scheduled March 2005 VA examination, alleging that 
flare-ups of the veteran's foot disorders prevented him from 
showing up for the scheduled examination.  Thus, the veteran 
and his representative have presented two alternative 
scenarios:  either he was not able to appear for an 
examination during flare-up because the flare-up prevented 
him from making it to the examination, or he did not have a 
flare-up when scheduled, and VA has not been accommodating by 
granting an examination when flare ups occur, including in 
July 2005.  If the former case is true, then VA has fulfilled 
its duty to attempt an examination for an increased rating 
examination during flare-ups, and the veteran has not 
provided good cause for failure to appear for the 
examination, since his excuse was the presence of the very 
condition for which he was to be examined.  By this scenario, 
the VA should deny the claims for increased rating based on 
exacerbations, based on failure to appear for examination 
during exacerbation, pursuant to 38 C.F.R. § 3.655 (a), (b) 
(2005).  

If the veteran's second version - that he failed to appear in 
March 2005 because he did not then have a flare-up - then he 
had 60 days in which to inform that he was willing to appear 
for re-examination or to provide a reason why his disability 
rating should not be discontinued, pursuant to 38 C.F.R. §  
3.655 (c).  However, because the claims folder contains no 
record of notice of termination of benefits based on the 
veteran's failure to appear for the March 2005 examination, 
in the absence of such notice the veteran's ratings for 
bilateral hallux valgus cannot be reduced on that basis.  
38 C.F.R. §  3.655 (c)(2).  There is no documentation of the 
veteran's alleged request for an examination during a week of 
alleged flare-up in July 2005, and hence the Board cannot 
conclude that any such request occurred.  As the RO 
responsively requested in August 2005, and the veteran did 
not provide, any evidence of increased severity of the 
claimed hallux valgus disorders (including due to flare-ups), 
the Board is constrained to conclude that one of two further 
possibilities are the case:  either the veteran has not 
provided sufficient cooperation to allow for an examination 
when a flare-up occurs, or no flare-ups of hallux valgus are 
present of such severity or duration to cause the veteran to 
seek treatment, or to cause the veteran to believe that an 
examination during such a flare-up will in fact further his 
claims for increased rating.  In short, VA has made 
reasonable efforts to obtain examination or other evidence 
during flare-up of the veteran's bilateral hallux valgus, and 
either due to the veteran's failure to cooperate or due to 
the absence of any significant flare-ups of hallux valgus, no 
such evidence has been obtained.  As discussed below, when 
examined during a reported flare-up in September 2002, this 
was found to be a gouty attack, and not found to be related 
to hallux valgus.  While the VA does have a duty to assist 
the veteran (appellant) in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  As the Board noted in its April 2005 remand, the 
veteran was responsible for informing when he had a flare-up, 
so that a VA examination could be conducted at that time.  In 
the absence of adequate cooperation by the veteran or 
adequate opportunity to examine the veteran during an alleged 
flare-up, the VA cannot be faulted for not conducting an 
examination during a flare-up.  The Board accordingly 
concludes that the duty to assist the veteran by attempting 
to obtain a VA examination during flare-up of the veteran's 
bilateral hallux valgus has been fulfilled.  

Most recently, a VA examination of the veteran's feet for 
compensation purposes was conducted in August 2004, and the 
Board finds this examination adequate for rating purposes, 
particularly, as just discussed, since reasonable efforts 
having been undertaken to afford an examination during a 
reported flare-up of bilateral hallux valgus.  

The March 2003 Joint Motion for Remand concluded that the 
Board did not adequately discussed the evidence on which it 
based a conclusion that symptomatic flare-ups were due to 
gout and not the veteran's hallux valgus disorders.  While 
the Board reaches similar conclusions below, the Board 
believes it has adequately addressed the evidentiary bases 
for its findings and conclusions.   

The March 2003 Joint Motion for Remand concluded that the 
Board did not adequately discuss fulfillment of the VCAA 
requirement that notice be provided as to what evidence would 
be obtained by VA and what the veteran must obtain, and did 
not specifically reference those documents in the record that 
fulfilled the VCAA requirements.  The Joint Motion also 
concluded that the Board in July 2002 did not adequately 
address whether the March 2001 RO VCAA/development letter 
satisfied the notice requirements of 38 U.S.C. § 5103(a).  
The Board believes it has now fulfilled those requirements in 
these discussions.  The Board is also satisfied that 
requirements of the Board remands in February 2000 and April 
2005 have been satisfactorily completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  These essentially request 
development pursuant to the requirements of the Joint Motions 
for Remand, as discussed.  

By a May 1996-submitted response form, the veteran clarified 
that he desired a hearing before a hearing officer at the RO.  
He was afforded that hearing in September 1996, and he has 
not since indicated that he desired a further hearing to 
address his claims on appeal.  The veteran has also submitted 
statements in support of his claims.  There is no indication 
that the veteran was denied any required opportunity to 
address his claims on appeal.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.   
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of a right foot hallux valgus 
and a left foot hallux valgus and a connection between 
service and those disabilities are also not in dispute.  The 
veteran was appropriately notified by the VCAA letters that 
his claims turned on the severity of his claimed disabilities 
during the appeal period.  The effective date for an 
increased evaluation is not relevant where, as here, a grant 
of an increased evaluation is denied.  The August 16, 2000 
effective dated for the grant of a higher, compensable 
evaluation for right foot hallux valgus was adequately 
addressed by the RO, as based on the first documented medical 
finding of arthritis in the right first metatarsophalangeal 
joint.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claims for Increased Rating for Right and Left Foot Hallux 
Valgus 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The evaluation of the 
same disability under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2005).

38 C.F.R. § 4.45 provides, in pertinent part, that, for the 
purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered to be groups 
of minor joints.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

Hallux valgus deformity is ratable under Diagnostic Code 
5280.  A 10 percent rating is provided for hallux valgus, 
unilateral, when severe, if equivalent to amputation of the 
great toe, or when operated with resection of the metatarsal 
head. 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).  

The claimed left foot hallux valgus and right foot hallux 
valgus are also not ratable based on claw foot (pes cavus) 
under Diagnostic Code 5278, since the required symptoms are 
not shown by any medical evidence of record despite adequate 
examination on multiple occasions.  Contraction of the 
plantar fascia, all toes hammer toes, and very painful 
callosities were simply not present.  Also not present were 
all toes tending toward dorsiflexion, or the left toe 
dorsiflexed with some limitation of dorsiflexion of the ankle 
and definite tenderness of the metatarsal heads.  One of 
these groups of symptoms would have been required for rating 
either of the feet on that basis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2005).

The Rating Schedule does not provide for a compensable rating 
for limitation of motion of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5200, etc. (2005).  In every instance 
in which the Rating Schedule does not provide for a zero 
percent evaluation under a particular Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).

The Rating Schedule also provides that traumatic arthritis 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted; with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.

Here, the applicable Diagnostic Codes do not provide for 
compensation based upon limitation of motion of the great 
toe, and hence the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2005) need not be considered with regard to consideration of 
disability rated based on limitation of motion.  See DeLuca 
v. Brown,  8 Vet. App. 202 (1995).

Upon VA examination in January 1996, the veteran reported 
problems with his feet since 1986.  He described episodic 
swelling alternating between his feet which caused exquisite 
pain when standing for even five minutes.  He was walking 
with crutches at the time of the examination.  There was no 
standing diagnosis of gout but the examiner noted that this 
had been entertained in the past.  The veteran reported that 
his incidents of swelling in the great toes had been helped 
in the past by injections to the joints.  He was currently 
treated with Indocin, and only the great toe joints had thus 
far been affected with the alternating episodic swelling and 
pain episodes.  On physical examination, the veteran walked 
with a limp on the left foot.  The examiner observed 
bilateral hallux valgus, left greater than right.  Presumably 
addressing left foot, the examiner noted that there was acute 
swelling with tenderness and heat and some dusky 
discoloration about the great toe, and the great toe was 
definitely tender as were the metatarsal heads 2 through 5.  
He noted that there was no definite gouty tophus, but there 
was some concomitant edema in the soft tissue (still 
presumably referring to the left foot).  Examination of the 
right foot showed an early hallux valgus deformity which was 
not nearly as prominent as on the left. The right great toe 
was only slightly tender and no tophus or dusky discoloration 
was noted.  The examiner assessed hallux valgus, and left 
great toe acute synovitis which was more consistent with an 
acute gout attack.

At his personal hearing in September 1996, the veteran 
alleged that he had continuous swelling in his great toe 
since service, with the swelling having grown worse.  He 
alleged that standing for five minutes would make the 
condition worse, and that standing generally exacerbated 
swelling symptoms.  He elaborated that daily he primarily had 
pain, but that three to four times per year he also had 
swelling, and that during these swelling episodes he had to 
remain off his feet for approximately a week.  He added that 
he had been required to wear a soft shoe in the past, that he 
at times of swelling had used crutches, and that currently he 
used a physician-prescribed insole.  The veteran described 
his pain as a throbbing that primarily localized around the 
great toe.  He added that he only took Motrin for pain, and 
tried to avoid treatment injections.  

Also at the hearing, the veteran testified that he last 
worked from October 1994 to December 1994 and lost about 10 
days of work because of his foot disorder.  He also reported 
working at a temporary warehouse job for about 11 weeks but 
losing the job also because of his foot disorder, although he 
indicated that he only had slight problems with his feet 
during that job.  He related that the personnel manager told 
him that he would not hire him permanently because he did not 
think that he could handle the job due to his foot disorder. 

Outpatient treatment records reveal that the veteran received 
treatments for hallux abducto valgus on the left metatarsal 
and Morton's neuroma on the second left metatarsal in the 
late 1990's, and subsequent treatment based on some localized 
pain in each foot.  Practitioners prescribed medications for 
arthritis as well as for gout.  Most records of ongoing 
treatment of the veteran's various disabilities show no 
current findings of pain or active impairment referable to 
the veteran's right foot hallux valgus or left foot hallux 
valgus.  Intermittent intervals of pain or impairment have 
been shown associated with periods of active gout attack, and 
these symptoms have been attributed to that active gout.  
Other treatments have been for Morton's neuroma or other 
systemic diseases with manifest symptoms within the feet, but 
generally have not been for any symptoms of right foot hallux 
valgus or left foot hallux valgus.  

X-rays of the right foot in June 1997 showed no evidence of 
arthritis or other foot pathology.  

VA examination in August 2000 demonstrated normal range of 
motion in the first metatarsophalangeal joints bilaterally 
with no evident tenderness.  The veteran was in no acute 
distress and his gait and station were normal.  The examiner 
noted mild to moderate hallux valgus bilaterally, worse on 
the left.  A hallux valgus deviation of the right great toe 
measured 18 degrees; hallux valgus of the left great toe 
measured 22 degrees.  Balance was good, and the appellant 
walked on his heels and toes without difficulty or 
discomfort.  No other significant abnormality was noted.  The 
examiner commented that no evidence of arthritis was apparent 
from the examination.  The examiner added that the veteran's 
bilateral hallux valgus could cause some discomfort, 
especially when walking, but that severe limitations of 
functional capacity would be attributable to flare-ups of the 
veteran's gouty arthritis.  The examiner noted that Morton's 
neuroma might be symptomatic in this veteran, based on 
treatment records showing that the veteran is followed for 
that disorder.  However, the examiner could not determine 
whether or to what extent Morton's neuroma might be present, 
and also could not determine if any Morton's neuroma that 
might be present might be associated with the veteran's 
bilateral hallux valgus.  

Regarding any Morton's neuroma, the Board notes that the 
veteran is not service-connected for this disorder, and any 
claim for service connection for that disorder would have to 
be brought separately.  Metatarsalgia (foot pain or Morton's 
disease) may be assigned a 10 percent evaluation, whether 
unilateral or bilateral, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5279 (2005).  Disability ratings are to be based on the 
presence of findings sufficiently characteristic to identify 
the disease entity and the disability therefrom.  38 C.F.R. 
§ 4.21 (2005).  In this case, Morton's neuroma has not been 
assessed as part of the veteran's hallux valgus of either 
foot.  Medical speculations as to the indefiniteness of a 
possibility of a medical association between hallux valgus 
and the possibility of Morton's neuroma, as is the case here 
with the August 2000 VA examiner's comments, is non-evidence 
and hence is insufficient to support a VA disability claim.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993); see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).

August 16, 2000 x-rays of both feet showed a slight hallux 
valgus deformity of the great toe on each foot, with minimal 
degenerative changes in the first metatarsophalangeal joint 
bilaterally.  November 2000 treatment x-rays confirmed the 
presence of minimal degenerative changes in the left first 
metatarsophalangeal joint, and some soft tissue swelling 
about that joint, as well as noted slight lateral deviation 
of that toe.  

A VA Social Worker also interviewed the appellant in August 
2000.  He described to this Social Worker recurrent episodes 
in which his gout flares-up about three times yearly; during 
these episodes he experiences pain and swelling of the entire 
foot to such an extent that it may be a month before he can 
put on a shoe.

A January 2002 orthopedic evaluation of the veteran's bunions 
noted that he did not have associated hammer toes, and his 
plantar surfaces were clean and free of hyperkeratosis or 
excessive high point pressure bearing.  

The veteran received VA treatment in September 2002 for acute 
pain in the left great toe.  The treatment report noted a 
uric acid test result, and the veteran was noted to consume 
alcohol and eat high protein meats.  The treating physician 
assessed a gouty attack.  

Upon VA treatment in November 2002, the treating examiner 
noted that x-rays of the left foot revealed a 32-degree 
hallux valgus angle and a 12-degree intermetatarsal angle.  
Physical examination revealed a bunion nontender to 
palpation.  The examiner noted that the veteran's complaints 
of exacerbations sounded like gouty attacks, and further 
noted that treatment could provide no better result that no 
pain, which was apparently the status at that time.  The 
examiner also recommended shoes with a larger toe box.  

In January 2004 the veteran received VA nurse care for a 
reported acute gout attack of the left foot.  A May 2004 VA 
record documents treatment for assessed gouty arthritis 
affecting the right great and second toes.  

Upon VA examination in August 2004 the veteran reported being 
unemployed since the prior September not due to his service-
connected foot disorders.  He reported having past pain in 
the left foot in January 2004, and in the right foot in April 
2004.  The examiner noted that intermittent hospital visits 
recorded zero pain levels.  The veteran complained of five to 
six left-foot-swelling episodes in the past year.  However, 
he noted that in the past month he had a swelling of the left 
ankle, and treatment records reflect that this was treatment 
for a sprained ankle.  The veteran reported flare-ups that 
might occur in either the right or left foot.  The examiner 
noted that the veteran was considered for left foot bunion 
repair in November 2002, but did not show up for scheduled 
surgery.

At the August 2004 VA examination the veteran also contended 
that he had pain that was usually at a 3 or 4 level (out of 
10) during flare-ups, but that walking a lot might elevate 
that to a 7 or 8 pain level.  However, the veteran did not 
have a flare-up at the time of the August 2004 examination.  
The examiner observed normal gait.  Station showed mild right 
hallux valgus and mild to moderate left hallux valgus.  
Movement exercises including heel/toe walking and squatting 
were normal, though the veteran reported pain under the toes 
and feet on heel/toe walking and initially contended that he 
could not squat.  Regular activities observed by the examiner 
showed no difficulties, with no use of orthotics or assistive 
devices and no pelvic tilt.  There was no tenderness of the 
right first metatarsophalangeal joint, and right hallux 
valgus measured 18 degrees.  The veteran variously provided 
inconsistent statements of level-3 pain or level-5 pain in 
the left foot.  The examiner measured the left hallux valgus 
at 22 degrees.  The veteran reported mild tenderness at the 
left first metatarsophalangeal joint, but also over the left 
plantar surface and at the distal portion of the left 
Achilles' tendon.  The examiner assessed, based on 
examination and review of the medical record, and despite the 
veteran's reports of pain, that the veteran's bilateral 
hallux valgus was asymptomatic.  The examiner noted that 
there was no evidence of incapacities due to weakness, 
excessive fatigability, or pain during range of motion.  The 
examiner commented that flare-ups, likely due to gout, might 
prove incapacitating, though the veteran was asymptomatic for 
gout at the time of the examination.  

Treatment records from 1996 to the present have generally 
shown no pain or disability, or only minimal pain attributed 
to the veteran's right foot hallux valgus or left foot hallux 
valgus.  Despite the veteran's contentions to the contrary, 
the treatment and examination records do not show periods of 
exacerbation attributed to the right foot hallux valgus or 
left foot hallux valgus or to any associated 
metatarsophalangeal arthritis for that joint of the great 
toe.  Rather, the weight of the evidence is to the effect 
that no more than minimal, localized symptoms are 
attributable to the right foot hallux valgus or left foot 
hallux.  The weight of the evidence favor's the August 2004 
VA examiner's opinion that the veteran is essentially 
asymptomatic with regard to his bilateral hallux valgus, with 
episodes of pain due to his bilateral gout affecting the 
great toes.  

The veteran, as a lay person, is not qualified to address the 
attribution of symptoms to a particular disorder, and hence 
his contentions of exacerbations of right foot hallux valgus 
or left foot hallux valgus, as contrasted with medically 
assessed gout attacks, cannot serve to support his claims for 
increased evaluation.  Lay persons are not competent to offer 
medical opinions; where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Hence, the preponderance of the evidence is against 
assignment of a higher evaluation for the veteran's right 
foot hallux valgus than the noncompensable rating assigned 
for the period prior to August 16, 2000; is against 
assignment of a higher rating than the 10 percent assigned 
for right foot hallux valgus for the period beginning August 
16, 2000; and is against assignment of a rating higher than 
the 10 percent assigned for the left foot hallux valgus for 
the entire rating period.  As noted, a 10 percent rating is 
the maximal rating assignable based on hallux valgus based on 
disability equivalent to resection of the metatarsal head.  
The veteran has not had resection of the metatarsal head and 
more than equivalent disability has not been shown for either 
right foot hallux valgus or left foot hallux valgus.  The 
veteran has been assigned a 10 percent evaluation for right 
foot hallux valgus beginning on August 16, 2000 based on 
associated symptomatic arthritis found from that date.  The 
period prior to August 16, 2000 is represented by VA 
examinations and treatments noting only minimal right foot 
hallux valgus without associated disabling symptoms, and the 
preponderance of the evidence, inclusive of examination and 
treatment records, indicates no disability associated with 
right foot hallux valgus, and hence more than a 
noncompensable rating for right foot hallux valgus is not 
warranted for the period prior to August 16, 2000.  A 10 
percent rating based on symptomatic arthritis affecting the 
metatarsophalangeal joint for each great toe adequately 
compensates, and most closely approximates the level of 
disability present for right foot hallux valgus for the 
period beginning August 16, 2000, and for left foot hallux 
valgus for the entire rating period.  The preponderance of 
the evidence is against the presence of higher levels of 
disability to warrant higher ratings under other Diagnostic 
Codes.  See 38 C.F.R. § 4.10 (2005) (ratings to be based on 
functioning of the part under ordinary conditions of life); 
38 C.F.R. § 4.31 (2005) (noncompensable (zero-percent) 
evaluation to be assigned where the criteria for a 
compensable rating under applicable Diagnostic Code are not 
met).  

Under the amputation rule, moreover, the combined ratings 
assigned for each great toe cannot exceed the 10 percent 
assigned for amputation of that digit, and hence for the 
right foot hallux valgus beginning August 16, 2000, and for 
the left foot hallux valgus for the entire appeal period, a 
higher rating than the 10 percent assigned may not be had to 
the extent the disorder affects only the great toes. 
38 C.F.R. § 4.68 (2005).  The evidentiary record as a whole, 
including particularly treatment and examination records, has 
not shown any significant attributable disability beyond the 
first toe of each foot and its metatarsophalangeal joint.  

Because the preponderance of the evidence is against the 
increased rating claims on appeal, the benefit of the doubt 
doctrine does not apply to the Board's adjudication of these 
claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addressing these claims, the Board reminds the reader that 
reference to "right foot hallux valgus" includes bunion and 
traumatic arthritis of the right first metatarsophalangeal 
joint, and "left foot hallux valgus" includes bunion and 
traumatic arthritis of the left first metatarsophalangeal 
joint.  The preponderance of the evidence is against 
additional associated compensable disability of this 
arthritis and bunion for each foot, and hence a separate or 
higher rating on this basis is not warranted.  

Because the veteran has been separately service-connected for 
gout of both feet, the veteran's right foot hallux valgus and 
left foot hallux valgus cannot be rated based on symptoms or 
disability attributed to gout, since that would amount to 
impermissible pyramiding, or rating the same incapacities 
under multiple Diagnostic Codes.  38 C.F.R. § 4.14.  


ORDER

Entitlement to an increase from the noncompensable rating 
assigned for right foot hallux valgus with bunion of the 
first metatarsophalangeal joint, for the period prior to 
August 16, 2000, is denied.  

Entitlement to an increased rating above the 10 percent 
assigned for the period beginning August 16, 2000, for right 
foot hallux valgus with bunion and traumatic arthritis of the 
first metatarsophalangeal joint, is denied.  

Entitlement to an increased rating above the 10 percent 
assigned for left foot hallux with bunion and traumatic 
arthritis of the first metatarsophalangeal joint, is denied.  


REMAND

The Board in its July 2002 Remand required the RO to 
adjudicate additional claims for service connection for gout, 
gouty arthritis, pes planus (flat feet), and other 
unspecified foot disorders, based on the veteran's March 1999 
claim for service connection for gout or gouty arthritis, and 
his May 2001 claim for service connection for pes planus and 
other unspecified foot disorders.  The RO in a December 2004 
decision granted service connection for gout of both feet.  
However, the RO has yet to adjudicate the veteran's claims 
for service connection for pes planus and other unspecified 
foot disorders.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, remand is necessary for the RO to 
address these additional claims.  The Board has jurisdiction 
to request this development on Remand, based on the pending 
service connection claims being inextricably intertwined with 
the TDIU claim presently on appeal.  The Court has held that 
a claim which is inextricably-intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

Hence, of necessity, the TDIU claim must be remanded, for 
development and readjudication, both for consideration 
following RO review of the additional service connection 
claims, and for medical evaluation, to contemporaneously 
address the veteran's work functioning.  It is incumbent upon 
VA to obtain a medical opinion addressing the extent of 
service-connected impairment, in particular the degree to 
which it affects the veteran's capacity to work.  See 
Colayong v. West, 12 Vet. App. 524 (1999) (The issue in a 
TDIU case is not worsening of the disability, but effect on 
employment, and this effect on employment must be medically 
ascertained.).  
 
"For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The case is remanded for the following:

1.  The veteran should be provided an 
appropriate VCAA letter informing him of 
all types of evidence that he may submit 
or notify the VA of, in connection with 
his claims for service connection for pes 
planus and other unspecified disorders of 
the feet, and in connection with his claim 
for TDIU.  This should include appropriate 
notice pursuant Dingess/Hartman v. 
Nicholson, addressing for each claim, to 
the extent applicable, all of the 
following: 1) veteran status; 2) existence 
of a disability; 3) a connection between 
service and the disorder which is the 
basis of claim; 4) degree of disability; 
and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  

The veteran should again be asked to 
provide assistance in obtaining any 
additional records of treatment for his 
foot disorders, as well as for his 
service-connected hypertension and any 
cardiovascular conditions.  He should also 
be asked to assist in obtaining any other 
records pertinent to his TDIU claim on 
appeal, to include records showing work or 
attempts at gainful work from 1996 to the 
present, and any documentation of work-
seeking, work rejections, work incapacity 
letters or opinions, or other 
documentation or records of adjudications 
associated with work-related activities.  
Any indicated records should be requested, 
and all records and responses received 
should be associated with the claims 
folders.  

2.  Any VA vocational rehabilitation 
records not yet associated with the claims 
folders should also be obtained and 
associated with the claims folders.  

3.  Thereafter, and following any 
indicated development, the RO should 
adjudicate the claims of entitlement to 
service connection for bilateral pes 
planus, and entitlement to service 
connection for other unspecified disorders 
of the feet.  

4.  Thereafter, the veteran should be 
afforded a VA medical examination to 
address the issue of employability, to 
include the effect of all service-
connected disabilities on employability.  
For that purpose, the RO should provide 
the examiner with a list of all service-
connected disabilities.  The claims folder 
must be made available to the examiner for 
review for the examination.  Any 
indicated, necessary, non-invasive tests 
and studies should be completed.  Based on 
examination and review of the claims 
folder and medical record, the examiner 
should answer the following:  (All 
opinions provided should be explained in 
full.  The examiner should make every 
effort to answer all questions posed, 
based on examination and the entire 
evidentiary record.  In addressing these 
questions, findings or opinions of past VA 
examiners should be considered.)
 
A.  What is the nature and extent 
of the veteran's service-
connected foot disabilities?  The 
answer should address any reduced 
capacities for standing or 
ambulation, or poorly controlled 
pain symptoms, which may 
interfere with employment.  

Periods of documented 
exacerbation of service-connected 
disabilities, including gout 
attacks, should be addressed, 
including the extent and duration 
of these intervals, and the 
degree to which work functioning 
may be precluded during these 
intervals.   Current and past 
treatments for gout, including 
their expected effectiveness and 
documented effectiveness in this 
veteran, should be considered and 
addressed in the examination 
report.  The answer should be 
expressed in terms of reduced 
functionality of the feet for 
work activities, to include 
manual or semi-skilled or other 
types of gainful work.  When 
addressing the degree of 
disability, including in 
particular the duration and 
extent of gout attacks or other 
reported intervals of 
exacerbation of service-connected 
disabilities, the examiner must 
rely on medically-documented 
extents and durations of these 
periods of exacerbation, and not 
undocumented veteran's reports of 
extent and severity of these 
exacerbations, including gout 
attacks.  

B.  What effects on work capacity 
do all the service-connected 
disabilities, both separately and 
taken together, pose?  

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim.  If the 
claim is to any extent denied, the veteran 
and his representative should be provided 
a supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


